      Case 1:20-cv-03923-MMB Document 29     Filed 05/12/21   Page 1 of 2




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE
                                       )
ALLEGHENY TECHNOLOGIES                 )
INCORPORATED and                       )
ALLEGHENY & TSINGSHAN                  )
STAINLESS, LLC,                        )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               )     Court No.        20-03923
                                       )
                                       )
UNITED STATES,                         )
                                       )
      Defendant.                       )
                                       )
----------)

             DECLARATION OF MATTHEW J. ENGOTT

     I, Matthew J. Engott, declare as follows:

     1.    I am Assistant General Counsel, Commercial & General

Business, for Allegheny Technologies Incorporated ("ATI").

     2.    In my capacity as counsel to ATI, I will be assisting in the

conduct and/or preparation of this action.

     3.    I am not involved in competitive decision·making for ATI.

     4.    I have received and read the Protective Order entered in this

action on April 23, 2021 (Dkt. # 24) (the "Protective Order").
       Case 1:20-cv-03923-MMB Document 29   Filed 05/12/21   Page 2 of 2




      5.   I will comply with the terms of the Protective Order.

      I declare under penalty of perjury that the foregoing is true and

correct.

Dated: Pittsburgh, Pennsylvania
       May 11, 2021




                                     2
